The dead workman was fifty-four years of age and had general arterio-sclerosis and chronic nephritis, and his diseased condition made his death imminent. The medical expert for the claimant stated that the man might have dropped dead at any time from any form of exertion, such as walking down street, and expressed the opinion that his death was the result of a dilation of the heart "due to the strenuous work done by that man on that day under strenuous circumstances." The "strenuous work" was simply the usual work of a foundry that the man had been employed for some time to do in common with his co-workers. While thus engaged in his customary labor, he dropped dead. Heat was the accompaniment of his work in the foundry, and on the day of the death this artificial heat was increased by the prevailing extremely hot weather, which was the "strenuous circumstances." In the opinion of the majority, these facts are sufficient to make the workman's death compensable, notwithstanding the statute defines "injury" and "personal injury" to mean "only accidental injuries *Page 331 
arising out of and in the course of employment and such disease or infection as may naturally result therefrom." Code, art. 101, sec. 65.
The man's disease did not result from any accidental injury arising out of and in the course of his employment, but existed wholly independent of and anterior to the hiring by his employer. In fact, the only contention of the appellee is that the fatal dilation of the workman's heart was an accidental injury within the meaning of the statute. Such a theory would suffice to create a valid claim, if the man had dropped dead at any time during his day's work. The natural course of his diseases would have caused him to drop dead as the result of but slight exertion, such as walking, which he was actually engaged in doing when he was stricken. It is true he was carrying a ladle of molten iron, weighing sixty pounds, but this was his usual task. His employment required him to work in a heat, which was made greater by the temperature of a hot summer day, but this was merely a common incident of an employment, which exacted that he and the other employees should work under such conditions.
No accident occurred from any act of his employer or his co-employees. Nor did any extraneous thing happen. He was doing his ordinary task in a usual manner, and this called for physical exertion, but it was the kind to which he and his fellows were trained and regularly called upon to employ in the ordinary discharge of their duties. So, what he was doing was merely the habitual and methodical performance of routine labor which subjected him to no unexpected strain or uncommon muscular exertion.
The accidental injury arising out of the employment must be an injury which has "the quality or condition of happening or coming by chance or without design, taking place unexpectedly or unintentionally in the course and as a result of the employment."Victory Sparkler Co. v. Francks, 147 Md. 368, 381. It is a something which supervenes in the conditions of the work, and not of the workman. Certainly, an injury which proceeds from a hazard to which the workman *Page 332 
would have been equally exposed away from his employment and which, also, cannot be definitely said to be in causal connection with the employment, is not an accidental injury arising out of the employment. The general application of the doctrine approved by a majority of the Court converts the Compensation Act into health insurance; and will operate to the detriment of workmen by tending to make perfect health a pre-requisite to employment.
I am authorized by Judge Digges to say that he concurs in this dissent.